In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Spodek, J.), dated February 8, 2012, which denied her motion pursuant to CPLR 3215 for leave to enter a default judgment against the defendants upon their failure to timely appear or answer the complaint and granted the separate cross motions of the defendants Yeshiva M’Kor Chaim and Tovar Transportation, Inc., and the defendants Yeshiva M’Kor Chaim and Gut-man Management Co., Inc., pursuant to CPLR 3012 (d) to compel the plaintiff to accept their untimely answers.
Ordered that the order is affirmed, with costs.
In light of the lack of prejudice to the plaintiff resulting from the defendants’ short delay in answering the complaint, the lack of willfulness on the part of the defendants, the existence of potentially meritorious defenses, and the public policy favoring the resolution of cases on the merits, the Supreme Court providently exercised its discretion in denying the plaintiff’s motion pursuant to CPLR 3215 for leave to enter a default judgment against the defendants and in granting the defendants’ separate cross motions pursuant to CPLR 3012 (d) to compel the plaintiff to accept their untimely answers (see CPLR 2004, 3012 [d]; Vellucci v Home Depot U.S.A., Inc., 102 AD3d 767, 767-768 [2013]; Arias v First Presbyt. Church in Jamaica, 97 AD3d 712, 713 [2012]; Covad v Whitestone Constr. Corp., 78 AD3d 1108 [2010]). Balkin, J.E, Lott, Roman and Miller, JJ., concur.